Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture device, comprising: 
a cover configured to enclose the cavity, the cover comprising a user interface configured to receive a user input to the image capture device; 
a support member extending into the cavity between the housing and the cover; and 
wherein contact between the support member and the receptacle prevents movement of the user interface beyond a predetermined threshold when the image capture device is under hydrostatic pressure.”

Dependent Claims 2-11 are also allowed due to their dependence on allowed independent claim 1. 

Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture device, comprising: 
a support member extending from the housing, through the cavity, to a distal end; and 
a cover configured to enclose the cavity, the cover comprising: 
a second user interface configured to receive a second user input to the image capture device; and 
wherein contact between the support member and the receptacle prevents movement of the first and second user interfaces beyond a predetermined threshold when the image capture device is under hydrostatic pressure.”

Dependent Claims 13-18 are also allowed due to their dependence on allowed independent claim 12.

 Regarding independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture device, comprising: 
a cover configured to enclose the cavity, the cover comprising: 
a second user interface configured to receive a second user input to the image capture device; 
a support member extending from an interior surface of the cover, through the cavity, and to a distal end, wherein the support member is located between the first user interface and the second user interface; and 
wherein contact between the support member and the receptacle prevents movement of the first and second user interfaces beyond a predetermined threshold when the image capture device is under hydrostatic pressure.”

Dependent Claim 20 is also allowed due to their dependence on allowed independent claim 19.

The following are the closest prior-art of record:

Noto et al. (US Pub No.: 2012/0023450A1) disclose a user interface of an imaging apparatus capable of taking images under water where the device includes: a display unit on which plural buttons are displayed; a touch panel integrally formed with the display unit and detecting input in plural input areas corresponding to respective display areas of the plural buttons; a pressure detection means for detecting water pressure; and a layout control means for changing a layout of the buttons and the input areas so as to reduce the number of the buttons and the input areas corresponding to the buttons in accordance with detected magnitude of water pressure when the water pressure detected by the pressure detection means is equal to or higher than a previously set threshold value. 

Chowdhury et al. (US Patent No.: 10976278B2) disclose an electronic device that includes a processor and a display assembly overlaid by a protective cover. The display assembly can include a touch detection system capable of detecting a touch event at the protective cover. The touch detection system can include a capacitance detector capable of detecting a change in capacitance and a location corresponding to the change in capacitance, and an applied force detector capable of detecting an amount and a location of a force applied to the protective cover that is associated with the touch event. The electronic device can include a moisture detector capable of detecting an amount of moisture present at the protective cover, where when the amount of moisture is greater than a threshold amount, the processor determines a position of the touch event based on detection signals provided by the capacitance detector and the applied force detector. While the electronic device is exposed to the submerged moisture event, the electronic device can be configured to optimize camera/video settings for underwater photography, such as by modifying a user interface of the electronic device

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697